Exhibit 99 For Immediate Release ValueVision Reports Q4 Net Sales of $147.5M and FY 2011 Net Sales of $558.4M MINNEAPOLIS – March 15, 2012 –ValueVision Media, Inc. (NASDAQ: VVTV), a multichannel electronic retailer operating as ShopNBC (www.shopnbc.com), today announced operating results for its fiscal 2011 fourth quarter and year ended January 28, 2012. The Company had previously previewed Q4 net sales on February 10. ValueVision will host an investor conference call/webcast today at 11am ET, details below. SUMMARY RESULTS AND KEY OPERATING METRICS ($ Millions, except average price points) Three months ended Year ended F '11 Q4 F '10 Q4 F '11 FY F '10 FY 1/28/2012 1/29/2011 Change 1/28/2012 1/29/2011 Change Net Sales $ $ -17.5
